DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cheng-Ju Chiang on 5/14/2021.
In the claims:
Claim 1, lines 7-9, “the mouthpiece assembly comprises a protrusion and a notch, the protrusion is formed on one of the connecting end and the blocking element, the notch is defined in the other of the connecting end and the blocking element” has been deleted.
Claim 1, line 9, “further” has been deleted.
Claim 1, line 11, --the mouthpiece assembly further comprises a protrusion and a notch, the protrusion is formed on one of the connecting end and the blocking element, the notch is defined in the other of the connecting end and the blocking element,-- has been added between “through hole,” and “an elastic element”.
Claim 7, line 17, “perpendicular” has been replaced with --not parallel--. 

Claim 9, line 15, “further” has been deleted.
Claim 9, line 16, --the mouthpiece assembly further comprises a protrusion and a notch, the protrusion is formed on one of the connecting end and the blocking element, the notch is defined in the other of the connecting end and the blocking element,-- has been added between “through hole,” and “the mouthpiece”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is DE202014000343 (Schmitt).  Schmitt teaches a mouthpiece assembly (66, Fig. 10) for an e cigarette (abstract and Fig. 1), comprising: a mouthpiece (68) with an air passage wherein the mouthpiece has a sucking end (right end of 68 in Fig. 10) and connecting end (left end of 68 in Fig. 10); a base (72) defining an air inlet (84 in Fig. 10), the air inlet in communication with the air passage (Fig. 10); and, a blocking element (74) on the base (72, Fig. 10) which has a through hole (86). Schmitt teaches that the blocking element (74) is capable of preventing air from flowing through by rotation of the blocking element (74) relative to the base (72) so that an area of at least one opening formed by the through hole (86) and the air inlet can be changed ([0071]-[0080] and Fig. 10 and 11).
However, Schmitt does not teach or make obvious that the mouthpiece is capable of driving the blocking element to rotate relative to the base along a rotating direction, which is .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/             Examiner, Art Unit 1747                                                                                                                                                                                           

/Michael H. Wilson/             Supervisory Patent Examiner, Art Unit 1747